Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed January 5th, 2022 has been entered. Claims 1-17 and 19-20 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 10/13/2021.   Examiner further acknowledges applicant’s acknowledgment of examiner’s correct interpretation of the 112(f) limitation found in claim 7.   Examiner further acknowledges applicant’s acknowledgment of examiner’s correct interpretation of the 112(a) limitation found in claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Crowley et al. (U.S. Patent No. 20050039771), in view of Trelles-Tvede (U.S. 20170049208).
Regarding claim 1, Crowley, in the same field of endeavor, discloses (fig. 8) a helical structure used for tying and bundling hair, an elongate member, with a first end segments and an intermediate segment, and a plurality of coils (fig. 8). Crowley demonstrates the helical elastic material (Abstract) and 
Crowley (fig. 8) is silent regarding a second end segment, the intermediate segment located between the first and second end segments; the inner diameter of the first end segment is equal to the inner diameter of the second end segment; wherein the outer diameter of the first end segment is equal to the outer diameter of the second end segment; wherein the inner diameter of the first and second end segments is substantially smaller than the inner diameter of the intermediate segment; wherein the outer diameter of the first and second end segments is substantially smaller than the outer diameter of the intermediate segment. These are the limitations that Crowley (fig. 11) or the combination is going to teach.
Crowley teaches that two of the segments may be combined into a large device (figure 11). Crowley teaches a device that contains segments, “ the spiral/helical structures can be made so that their ends are telescopically connectable to the corresponding ends of other separate helical/spiral structures, thus permitting one to "build" longer length spiral or helical structures, including structures having rigidity/flexibility characteristics, color”, (Paragraph [0045]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the embodiments of Crowley fig. 8 and 11 to attach together two coils as shown in fig. 8 in series such that the larger portion of the second coil mates with the larger portion of the first coil as taught in fig. 11, because having a different shape/size spiral would allow securing different kinds and/or amounts of hair varying in length (Crowley para. 0045).

Crowley as modified does not teach a uniform thickness while describing segments of different inner and outer diameters. 
Trelles-Tvede, in the same field of endeavor, teaches a helical hair tie with a continuous thickness throughout the device, “The thickness or a diameter, respectively, of the spring element, which forms the continuous helix, is thereby approx. 0.9 cm, which turned out to be particularly advantageous” (page 1, col 2, paragraph [0012]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crowley as modified to incorporate the teachings of Trelles-Tvede to provide a device that has a continuous helix composed of segments of the same thickness. By having a continuous thickness, it contributes to having a better grip on the hair, as recognized by Trelles-Tvede.
Regarding claim 2, Crowley as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Crowley as modified fails to teach predetermined dimensions, the inner diameter of the first and second end segments is approximately 0.15 inches, the outer diameter of the first and second end segments is approximately 0.4 inches, the inner diameter of the intermediate 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Crowley as modified to have “the inner diameter of the first and second end segments be approximately 0.15 inches, the outer diameter of the first and second end segments be approximately 0.4 inches, the inner diameter of the intermediate segment be approximately 0.55 inches, and the outer diameter of the intermediate segment be approximately 0.8 inches; and wherein the hair accessory has a length of approximately 6 inches when the hair accessory is in a relaxed state” since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the inner diameter and outer diameter of Crowley is not explicitly stated, however, by adding the claimed dimensions and length, it does not inherently change the ability of the device to hold hair. Further, applicant places no criticality on the range claimed, indicating simply that the inner diameter, outer diameter, and length, “In some embodiments, the elongate member can have a thickness of approximately (i.e. ±10%) 0.125 inches. The inner diameters of the first and second end segments can be approximately 0.15 inches. The outer diameters of the first and second end segments can be approximately 0.4 inches. The inner diameter of the intermediate segment can be approximately 0.55 inches. The outer diameter of the intermediate segment can be approximately 0.8 inches. The first and second end segments can each measure approximately 1 inch in length and the intermediate segment can measure approximately 4 inches in length when the hair accessory is in a relaxed state. Therefore, the hair accessory can measure approximately 6 inches in length 
Regarding claim 3, Crowley as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Crowley as modified does not disclose the elongate member further comprised of an inner core and outer layer.
However, Crowley teaches a helical shape that has an outer layer and an inner core as show in figure 14 , “FIG. 14 is a side elevation view of an interior core portion of a separate embodiment” (Page 1, Col 2, Paragraph [0024]). As explained by Crowley, the core of the device is separate from the outer layer.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Fig. 14 of Crowley to understand there is an inner core and outer layer for the purpose of gripping the hair inside the coil as the hair is placed inside the inner core (Crowley Page 2, Column 2, Paragraph [0030]). 
Regarding claim 4, Crowley as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1.
While Crowley as modified teaches a device with a plurality of coils and elasticity, Crowley as modified doesn’t teach the material that the hair device is made of and does not specificity what type of plastic should be used in order to create such embodiment, as mentioned in the disclosure denotes that it may be made of plastic but it limited by broadness.
Trelles-Tvede further teaches an elastic plastic made of polyurethane (page 1, col 2, Paragraph [0010]). Therefore, the substitution of one known material (polyurethane as taught in Trelles-Tvede) for another (plastic material as taught in Crowley) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Trelles-Tvede teaches “polyurethanes are plastics or plastic resins” (page 1, col 2, Paragraph [0010]) and the substitution of polyurethane as taught in Trelles-Tvede would have yielded predictable results, namely, a hair tie that is still elastic. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 5, Crowley as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Crowley as modified teaches a device that holds hair that is made of plastic. Crowley does not disclose the ability of the device to hold hair via the surface of the device. However, there is no mention of additional components that increase the embodiments ability to hold onto hair using a slip-resistant surface.
As disclosed by Trelles-Tvede, a hair tie that contains a plurality of coils, similar to Crowley, “can have a slip resistant surface that has a good grip, in particular a slip-resistant coating” (Page 2, col 1, Paragraph [0021]). Trelles-Tvede teaches that this coating results in a more effective hair tie. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crowley as modified to incorporate the teachings of Trelles-Tvede to provide a device that has a continuous helix composed of a slip-resistant material. By having a non-slip material, it contributes to having a better grip on the hair, as recognized by Trelles-Tvede.
Regarding claim 8, Crowley discloses (fig. 8) a helical structure used for tying and bundling hair, an elongate member, with a first end segments and an intermediate segment, and a plurality of coils (fig. 8). Crowley demonstrates the helical elastic material (Abstract) and teaches the plurality of coils, a first end segment, intermediate segments (figure 8). Crowley further discloses a diameter of the end segment as smaller than the other segment. In figure 8, the device (34) is shown to have a smaller diameter at the bottom than the top. The figure, “illustrates side view of one embodiment of the present invention wherein the material forming the structural member... wherein the diameter of the structural member varies from one end to the other in the form of a spiral” (page 2, col 1, paragraph [0018]). The figure displays the inner diameter changing over the device and that the diameter is dependent on the location on the device.
Crowley (fig. 8) is silent regarding a second end segment, the intermediate segment located between the first and second end segments; wherein each segment has an inner diameter, an outer 
Crowley teaches that two of the segments may be combined into a large device (figure 11). Crowley teaches a device that contains segments, “ the spiral/helical structures can be made so that their ends are telescopically connectable to the corresponding ends of other separate helical/spiral structures, thus permitting one to "build" longer length spiral or helical structures, including structures having rigidity/flexibility characteristics, color”, (Paragraph [0045]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the embodiments of Crowley fig. 8 and 11 to attach together two coils as shown in fig. 8 in series such that the larger portion of the second coil mates with the larger portion of the first coil as taught in fig. 11, because having a different shape/size spiral would allow securing different kinds and/or amounts of hair varying in length (Crowley para. 0045).
Crowley as modified  that the device as modified teaches “each segment has an inner diameter, an outer diameter, and an average diameter, the average diameter being equal to the arithmetic mean of the inner diameter and the outer diameter; wherein the average diameter of the first end segment is substantially smaller than the average diameter of the intermediate segment; and wherein the average diameter of the second end segment is substantially smaller than the average diameter of the intermediate segment” (Page 9, Claim 8). The two embodiments combined together are identical, having both the same shape and the same inner and outer diameters, displayed in figure 8. When combined, the larger diameter portions mate together, creating a first and second end segment that has a significantly smaller inner and outer diameter than that of the larger intermediate segment, which contains a larger inner and outer diameter. The first and second segment are identical and much smaller than the larger intermediate segment. Therefore, the average inner and outer diameter of the first and second end segments are much smaller than that of the larger, middle segment.
In regards to claim 9, Crowley teaches “the material is plastic suitable for being manufactured in a mold” (Page 2, Col 2, Paragraph [0029]). Crowley describes an embodiment using plastic as it is an elastic material as disclosed.
Regarding claim 10, Crowley as modified fails to teach predetermined dimensions, “the inner diameter of the first and second end segments is approximately 0.15 inches, the outer diameter of the first and second end segments is approximately 0.4 inches, the inner diameter of the intermediate segment is approximately 0.55 inches, and the outer diameter of the intermediate segment is approximately 0.8 inches; and wherein the hair accessory has a length of approximately 6 inches when the hair accessory is in a relaxed state”. While in stated that the first segment is smaller in diameter, both inner and outer, than the intermediate segment, it is not explicitly mentioned what those dimensions are.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Crowley as modified “the inner diameter of the first and second end segments be approximately 0.15 inches, the outer diameter of the first and second end segments be approximately 0.4 inches, the inner diameter of the intermediate segment be approximately 0.55 inches, and the outer diameter of the intermediate segment be approximately 0.8 inches; and wherein the hair accessory has a length of approximately 6 inches when the hair accessory is in a relaxed state” since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the inner diameter and outer diameter of Crowley is not explicitly stated, however, by adding the claimed dimensions and length, it does not inherently change the ability of the device to hold hair. Further, applicant places no criticality on the range claimed, indicating simply that the inner diameter, outer diameter, and length, “In some embodiments, the elongate member can have a thickness of approximately (i.e. ±10%) 0.125 inches. The inner diameters of the first and second end segments can be approximately 0.15 inches. The outer 
Regarding claim 11, Crowley as modified does not teach a uniform thickness while describing segments of different inner and outer diameters. 
Trelles-Tvede, within the same field of endeavor, teaches a helical hair tie with a continuous thickness throughout the device, “The thickness or a diameter, respectively, of the spring element, which forms the continuous helix, is thereby approx. 0.9 cm, which turned out to be particularly advantageous” (page 1, col 2, paragraph [0012]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crowley as modified to incorporate the teachings of Trelles-Tvede to provide a device that has a continuous helix composed of segments of the same thickness. By having a continuous thickness, it contributes to having a better grip on the hair, as recognized by Trelles-Tvede.

Claims 6, and 12-14 rejected under 35 U.S.C. 103 as being unpatentable over Crowley as applied to claim 1 above in view of Trelles-Tvede, and further in view of Godwin (W.O. 0015072).
Regarding claim 6, Crowley discloses the claimed invention substantially as claimed, as set forth above for claim 1.
While Crowley as modified teaches a hair holding device with a plurality of coils, Crowley as modified teaches a device that contains plurality of coils, however it fails to teach a scent associated with the embodiment. Further, it does not teach that it is impregnated with a fragrance. 
Godwin, within the same field of endeavor, teaches, a hair accessory with fragrance. “Figure 3 shows the joining together of the open ends then become a scented scrunchie” (Page 1). Godwin teaches that having a fragrance results in a hair tie that is coiled with a scent (Page 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crowley as modified to incorporate the teachings of Godwin to provide a device that has a fragrance. By containing a fragrance added to the plurality of coils would contribute to the device, as recognized by Godwin.
In regards to Claim 12, Crowley discloses (fig. 8) a helical structure used for tying and bundling hair, an elongate member, with a first end segments and an intermediate segment, and a plurality of coils (fig. 8). Crowley demonstrates the helical elastic material (Abstract) and teaches the plurality of coils, a first end segment, intermediate segments (figure 8). Crowley further discloses a diameter of the end segment as smaller than the other segment. In figure 8, the device (34) is shown to have a smaller diameter at the bottom than the top. The figure, “illustrates side view of one embodiment of the present invention wherein the material forming the structural member... wherein the diameter of the structural member varies from one end to the other in the form of a spiral” (page 2, col 1, paragraph [0018]). The figure displays the inner diameter changing over the device and that the diameter is dependent on the location on the device.
Crowley (fig. 8) is silent regarding a second end segment, the intermediate segment located between the first and second end segments; the inner diameter of the first end segment is equal to the inner diameter of the second end segment; wherein the outer diameter of the first end segment is equal to the outer diameter of the second end segment; wherein the inner diameter of the first and second end segments is substantially smaller than the inner diameter of the intermediate segment; wherein the outer diameter of the first and second end segments is substantially smaller than the outer diameter of the intermediate segment. These are the limitations that Crowley (fig. 11) or the combination is going to teach.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the embodiments of Crowley fig. 8 and 11 to attach together two coils as shown in fig. 8 in series such that the larger portion of the second coil mates with the larger portion of the first coil as taught in fig. 11, because having a different shape/size spiral would allow securing different kinds and/or amounts of hair varying in length (Crowley para. 0045).
Crowley as modified  teaches “the inner diameter of the first end segment is equal to the inner diameter of the second end segment; wherein the outer diameter of the first end segment is equal to the outer diameter of the second end segment; wherein the inner diameter of the first and second end segments is substantially smaller than the inner diameter of the intermediate segment; wherein the outer diameter of the first and second end segments is substantially smaller than the outer diameter of the intermediate segment” (page 2, col 1, paragraph [0018]). The two embodiments combined together are identical, having both the same shape and the same inner and outer diameters, displayed in figure 8. When combined, the larger diameter portions mate together, creating a first and second end segment that has a significantly smaller inner and outer diameter than that of the larger intermediate segment, which contains a larger inner and outer diameter. The first and second segment are identical and much smaller than the larger intermediate segment.
Crowley as modified does not teach a uniform thickness while describing segments of different inner and outer diameters. 
Trelles-Tvede, teaches a helical hair tie with a continuous thickness throughout the device, “The thickness or a diameter, respectively, of the spring element, which forms the continuous helix, is thereby approx. 0.9 cm, which turned out to be particularly advantageous” (page 1, col 2, paragraph [0012]).

Crowley as modified does not disclose the elongate member is impregnated with a fragrance. Godwin discloses a hair accessory with fragrance. “Figure 3 shows the joining together of the open ends then become a scented scrunchie” (Page 1). Godwin teaches that having a fragrance results in a hair tie that is coiled with a scent (Page 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crowley as modified to incorporate the teachings of Godwin to provide a device that has a fragrance. By containing a fragrance added to the plurality of coils would contribute to the device, as recognized by Godwin.
Regarding claim 13, Crowley as modified teaches a device that holds hair that is made of plastic. However, there is no mention of additional components that increase the embodiments ability to hold onto hair using a slip-resistant surface.
As disclosed by Trelles-Tvede, a hair tie that contains a plurality of coils, similar to Crowley, “can have a slip resistant surface that has a good grip, in particular a slip-resistant coating” (Page 2, col 1, Paragraph [0021]). Trelles-Tvede teaches that this coating results in a more effective hair tie. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crowley as modified to incorporate the teachings of Trelles-Tvede to provide a device that has a continuous helix composed of a slip-resistant material. By having a non-slip material, it contributes to having a better grip on the hair, as recognized by Trelles-Tvede.
Regarding claim 14, While Crowley as modified teaches a device with a plurality of coils and elasticity, Crowley as modified does not specificity what type of plastic should be used in order to create 
Trelles-Tvede further teaches an elastic plastic made of polyurethane (page 1, col 2, Paragraph [0010]). Therefore, the substitution of one known material (polyurethane as taught in Trelles-Tvede) for another (plastic material as taught in Crowley) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Trelles-Tvede teaches “polyurethanes are plastics or plastic resins” (page 1, col 2, Paragraph [0010]) and the substitution of polyurethane as taught in Trelles-Tvede would have yielded predictable results, namely, a hair tie that is still elastic. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Crowley in view of Trelles-Tvede as applied to claim 1 above, and further in view of Perez (US Patent No. 20160242521).
Cowley as modified teaches a device with a plurality of coils with inherent elasticity, it fails to mention how to attach a decorative component. 
As disclosed by Perez, in the same field of expertise, the apparatus mentioned has the ability to tie hair in addition to attaching a decorative element to the elastic loop by stitching the decorative component to elastic loop (Page 1, Paragraph 1). Perez teaches that attaching a decorative component results in a hair tie with a decorative attachment. Perez demonstrates how the hair tie is attached in figure 4, showing how the decorative piece is looped through the hair device via a snap 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crowley as modified to incorporate the teachings of Perez to provide an embodiment that is capable for having attachments resulting in a hair tie that has an increased aesthetic appeal in addition to a hair tie with the means for doing so. 

Claims 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crowley in view of Trelles-Tvede, and in further view of Bailey (US Patent No. 6397854).
Regarding claim 15, Crowley discloses (fig. 8) a helical structure used for tying and bundling hair, an elongate member, with a first end segments and an intermediate segment, and a plurality of coils (fig. 8). Crowley demonstrates the helical elastic material (Abstract) and teaches the plurality of coils, a first end segment, intermediate segments (figure 8). Crowley further discloses a diameter of the end segment as smaller than the other segment. In figure 8, the device (34) is shown to have a smaller diameter at the bottom than the top. The figure, “illustrates side view of one embodiment of the present invention wherein the material forming the structural member... wherein the diameter of the structural member varies from one end to the other in the form of a spiral” (page 2, col 1, paragraph [0018]). The figure displays the inner diameter changing over the device and that the diameter is dependent on the location on the device.
Crowley (fig. 8) is silent regarding a second end segment, the intermediate segment located between the first and second end segments; the inner diameter of the first end segment is equal to the inner diameter of the second end segment; wherein the outer diameter of the first end segment is equal to the outer diameter of the second end segment; wherein the inner diameter of the first and second end segments is substantially smaller than the inner diameter of the intermediate segment; wherein the outer diameter of the first and second end segments is substantially smaller than the outer diameter of the intermediate segment. These are the limitations that Crowley (fig. 11) or the combination is going to teach.
Crowley teaches that two of the segments may be combined into a large device (figure 11). Crowley teaches a device that contains segments, “ the spiral/helical structures can be made so that their ends are telescopically connectable to the corresponding ends of other separate helical/spiral structures, thus permitting one to "build" longer length spiral or helical structures, including structures having rigidity/flexibility characteristics, color”, (Paragraph [0045]). 

Crowley as modified  that the device as modified teaches “the inner diameter of the first end segment is equal to the inner diameter of the second end segment; wherein the outer diameter of the first end segment is equal to the outer diameter of the second end segment; wherein the inner diameter of the first and second end segments is substantially smaller than the inner diameter of the intermediate segment; wherein the outer diameter of the first and second end segments is substantially smaller than the outer diameter of the intermediate segment” (page 2, col 1, paragraph [0018]). The figure displays the inner diameter changing over the device and that the diameter is dependent on the location on the device. The two embodiments combined together are identical, having both the same shape and the same inner and outer diameters, displayed in figure 8. When combined, the larger diameter portions mate together, creating a first and second end segment that has a significantly smaller inner and outer diameter than that of the larger intermediate segment, which contains a larger inner and outer diameter. The first and second segment are identical and much smaller than the larger intermediate segment. 
Crowley teaches the wrapping the hair accessory around the bundle of hair (page 1, paragraph [0007]).
Crowley as modified does not teach a uniform thickness while describing segments of different inner and outer diameters. 
Trelles-Tvede, in the same field of endeavor, teaches a helical hair tie with  a continuous thickness throughout the device, “The thickness or a diameter, respectively, of the spring element, which forms the continuous helix, is thereby approx. 0.9 cm, which turned out to be particularly advantageous” (page 1, col 2, paragraph [0012]).

Crowley as modified does not teach “securing the first and second end segments upon each other by twisting the first and second end segments together, thereby interlocking two or more coils of the first end segment with two or more coils of the second end segment”
Bailey, in the same field of endeavor, teaches a hair holding device in which the ends are twisted together in order to secure the hair in place, “The method continues with the step of crossing the two ends of the fastener device around the amount of hair and then twisting the fastener device ends toward each other so as to hook the two ends into place around the amount of hair” (Page 1, Column 2, Lines 36-38).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Crowley as modified to incorporate the teachings of Bailey to provide a device that is capable of having the ends twisted together to secure the hair. By having ends twisted together, it contributes to a device that is adjustable to accommodate for different hair thicknesses.
Crowley as modified teaches the interlocking of two or more coils of the first end segment to two or more coils of the second end segment due to Crowley teaching that the ends of the first and second end segment have coils and is modified to interlock the coiled ends to secure hair.
In regard to claim 16, Crowley as modified teaches “the material forming the structural member has a triangular cross section and wherein the diameter of the structural member varies from one end to the other in the form of a spiral” (Page 2, Column 1, Paragraph [0018]). Although the first end segment is smaller than the intermediate section, when attached together with another device, the entire device is then composed of a first end segment, intermediate segment, and second end segment as shown in figure 11, “one embodiment of the invention where separate helical structures are connected together at their 
Regarding Claim 17, Crowley as modified fails to teach predetermined dimensions, the elongate member can have a thickness of approximately (i.e. ±10%) 0.125 inches. The inner diameters of the first and second end segments is approximately 0.15 inches. The outer diameters of the first and second end segments is approximately 0.4 inches. The inner diameter of the intermediate segment is approximately 0.55 inches. The outer diameter of the intermediate segment is approximately 0.8 inches. The first and second end segments are each measure approximately 1 inch in length and the intermediate segment can measure approximately 4 inches in length when the hair accessory is in a relaxed state. Therefore, the hair accessory can measure approximately 6 inches in length. While in stated that the first segment is smaller in diameter, both inner and outer, than the intermediate segment, it is not explicitly mentioned what those dimensions are.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Crowley as modified to have “the inner diameter of the first and second end segments be approximately 0.15 inches, the outer diameter of the first and second end segments be approximately 0.4 inches, the inner diameter of the intermediate segment be approximately 0.55 inches, and the outer diameter of the intermediate segment be approximately 0.8 inches; and wherein the hair accessory has a length of approximately 6 inches when the hair accessory is in a relaxed state” since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the inner diameter and outer diameter of Crowley is not explicitly stated, however, by adding claimed dimensions and length, it does not inherently change the ability of the device to hold hair. Further, applicant places no 
Regarding Claim 19, Crowley as modified does not disclose the elongate member and further comprises an inner core and an outer layer.
However, Crowley teaches a helical shape that has an outer layer and an inner core as show in figure 14 , “FIG. 14 is a side elevation view of an interior core portion of a separate embodiment” (Page 1, Col 2, Paragraph [0024]). As explained by Crowley, the core of the device is separate from the outer layer.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Fig. 14 of Crowley to understand there is an inner core and outer layer for the purpose of gripping the hair inside the coil as the hair is placed inside the inner core (Crowley Page 2, Column 2, Paragraph [0030]).  
Regarding claim 20, While Crowley as modified teaches a device with a plurality of coils and elasticity, Crowley as modified does not specificity what type of plastic should be used in order to create such embodiment, as mentioned in the disclosure denotes that it may be made of plastic but it limited by broadness.
Trelles-Tvede further teaches an elastic plastic made of polyurethane (page 1, col 2, Paragraph [0010]). Therefore, the substitution of one known material (polyurethane as taught in Trelles-Tvede) for KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that Crowley does not disclose a device capable of “a better lock at the base across a pony tail and not aligned with it” as well as “a hair holding device”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, applicant has provided no evidence that the device of Crowley could not hold hair.  Furthermore, it appears no structure in Crowley would prevent the device from wrapping around the hair laterally as the thickness of hair varies. In addition, Crowley demonstrates the device is a helical elastic material, “the hair H can be intertwined into the spiral or helical structure of the device 46 and an elastic member” (Page 5, Col 1, Paragraph [0051]) and teaches the plurality of coils and as such can deform to fit around a desired thickness. In addition, applicant has provided no evidence to the contrary that would indicate why the device of Crowley could not hold hair if the internal radius differs. Additionally, the applicant argues that Crowley does not teach three segments. Crowley demonstrates that two of the devices may come together to form a device composed of three separate segments (Figure 11). In this case, applicant has provided no evidence 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772